Citation Nr: 0209568	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-04 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of shell 
fragment wound to the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1966 to 
July 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The Board notes that the veteran appealed the issues 
pertaining to the rating assigned for residuals of a left 
hand shell fragment wound, and service connection for post-
traumatic stress disorder (PTSD).  The RO subsequently 
granted service connection for PTSD, and assigned a 20 
percent rating for his left hand wound residuals.  In April 
2001, the veteran stated that he was satisfied with these 
benefits granted.  As the appeal of these issues has been 
withdrawn by the veteran, the matter is no longer before the 
Board.  38 C.F.R. § 20.204 (2001).  


FINDINGS OF FACT

1.  The veteran sustained shell fragment wound to the right 
eye during combat service in Vietnam.

2.  The veteran has a scotoma in the right eye as a result of 
the shell fragment wound sustained in service.   


CONCLUSION OF LAW

Residuals of a right eye shell fragment wound, diagnosed as 
scotoma, were incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that during combat service in Vietnam, 
he sustained a right eye shrapnel wound.  In this regard, a 
review of the veteran's service medical records reveals no 
complaints or findings pertaining to a right eye disorder.  
During an October 2000 VA PTSD examination, however, he 
reported being struck in the right eye shortly after 
disembarking from a troop helicopter.  The record shows that 
the veteran served in Vietnam with the 1st Air Cavalry, and 
that he was awarded the Purple Heart for wounds incurred in 
March 1968.  Thus, the veteran's claim is consistent with the 
circumstances and hardships of his service in Vietnam.  

In November 2000, the veteran was provided a VA 
ophthalmological examination during which he reported a 
history of right eye trauma.  Physical examination resulted 
in a diagnosis, in pertinent part, of a right eye scotoma,  
In a subsequent addendum to the examination report the 
examiner opined that the scotoma was "most likely" due to 
trauma.  There is no competent evidence of a post service 
right eye injury.

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
articulated a three-step sequential analysis which must be 
used when a combat veteran seeks benefits under 38 U.S.C.A. § 
1154(b).  Initially, VA must determine whether the veteran 
has proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  If a 
veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in service, then he has produced 
"satisfactory evidence" to satisfy the first Collette step.  
This determination mandates that the credibility of the 
veteran's evidence is to be judged standing alone and not 
weighed against contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the 
United States Court of Appeals for Veterans Claims found that 
in determining whether documents submitted by a veteran 
constitute "satisfactory" evidence under 38 U.S.C.A. § 
1154(b), the VA may properly consider "internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."  VA must then determine 
if the proffered evidence is, "consistent with the 
circumstances, conditions, or hardships of such service," 
again without weighing the veteran's evidence with contrary 
evidence.  Collette, 82 F.3d at 392- 93.  If these two 
inquiries are met, VA "shall accept" the veteran's evidence 
as sufficient proof of service connection, even if no 
official record of such incurrence exists.  At this point, a 
factual presumption arises that the alleged injury or disease 
is service-connected.  Id.

Under the third Collette step VA is to weigh evidence 
contrary to that which established the presumption of service 
connection.  If VA meets its burden of presenting clear and 
convincing evidence to the contrary, the presumption of 
service connection is then rebutted.

In this case, a VA examination report from November 2000 
indicates that the veteran's right eye scotoma was caused by 
trauma.  This evidence is internally consistent, facially 
plausible, and consistent with the veteran's statements and 
the absence of any evidence of post service right eye trauma.  
As a result, the Board concludes that the veteran has 
submitted satisfactory evidence to satisfy the first Collette 
step.

The Board also finds that the evidence is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service in Vietnam.  While service medical records are 
available, the incurrence of a shrapnel wound appears 
plausible given the veteran's combat service, and the fact 
that no record of his other service connected wound is in his 
service medical records.  Simply put, given the immediacies 
of combat, no record of any injury incurred in March 1968 
appears to have been created.  Additionally, the absence of 
any notation at separation of a right eye injury is 
consistent with the totality of the record given that no 
notation of the left hand wound is recorded either.  Thus, 
the Board finds that the veteran has offered satisfactory 
evidence of service incurrence of a shrapnel wound, which is 
consistent with the circumstances, conditions, and hardships 
of his service.  The Board further accepts the veteran's 
evidence as sufficient proof of service connection for 
residuals of a shell fragment wound to the right eye.  Hence, 
a presumption of service connection arises.

In analyzing the record pursuant to the third Collette step , 
the Board finds that there is no clear and convincing 
evidence to the contrary that would rebut the presumption of 
service connection for residuals of a shell fragment wound to 
the right eye.  Therefore, the presumption of service 
connection is not rebutted, and service connection is 
warranted for residuals of a shell fragment wound to the 
right eye.

In reaching this decision the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  Among other things, the VCAA 
redefines the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
The Board, however, is satisfied that all relevant facts have 
been properly developed to the extent possible and that no 
further assistance to the veteran is required to comply with 
the duty to inform and assist.  In any event, in light of the 
fact that there is a complete grant of benefits in this case, 
the veteran cannot be prejudiced by the Board's review of the 
claim on the basis of the current record.


ORDER

Service connection for the residuals of shell fragment wound 
to the right eye, diagnosed as scotoma, is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

